15-3215
     Wang v. Sessions
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A200 181 440
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   5th day of September, two thousand seventeen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROSEMARY S. POOLER,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   SHI BO WANG,
14            Petitioner,
15
16                      v.                                           15-3215
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Peter Zhang, New York, NY.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Keith I.
27                                       McManus, Assistant Director; Rachel
28                                       L. Browning, Trial Attorney, Office
29                                       of Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Shi Bo Wang, a native and citizen of the People’s

6    Republic of China, seeks review of a May 4, 2015, decision of

7    the BIA affirming a September 19, 2013, decision of an

8    Immigration Judge (“IJ”) denying Wang’s application for asylum,

9    withholding of removal, and relief under the Convention Against

10   Torture (“CAT”).   In re Shi Bo Wang, No. A200 181 440 (B.I.A.

11   May 4, 2015), aff’g No. A200 181 440 (Immig. Ct. N.Y. City Sept.

12   19, 2013).      We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed both

15   the IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

17   2006).    The    applicable    standards   of    review   are   well

18   established.     8 U.S.C.     § 1252(b)(4)(B);   Xiu   Xia   Lin   v.

19   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

20       “Considering the totality of the circumstances, and all

21   relevant factors, a trier of fact may base a credibility

22   determination on the demeanor, candor, or responsiveness of the


                                      2
1    applicant . . . , the inherent plausibility of the applicant’s

2    . . . account, the consistency between the applicant’s . . .

3    written and oral statements . . . , the internal consistency

4    of each such statement, [and] the consistency of such statements

5    with other evidence of record . . . without regard to whether

6    an inconsistency, inaccuracy, or falsehood goes to the heart

 7   of the applicant’s claim.”         8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

 8   Xia Lin, 534 F.3d at 163-64.

 9         Substantial evidence supports the agency’s determination

10   that Wang was not credible.         The IJ reasonably relied on Wang’s

11   demeanor, finding that he was hesitant and often asked for

12   questions to be repeated when those questions veered from what

13   appeared   to     be     a    memorized       script.         See    8 U.S.C.

14   § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430 F.3d 77, 81 n.1

15   (2d Cir. 2005).    That finding is supported by the record.               The

16   demeanor finding and the overall credibility determination are

17   bolstered by record inconsistencies regarding how many times

18   Chinese officials looked for Wang at his mother’s house, whether

19   his   mother   treated       his   injuries    after    his   release    from

20   detention, whether his cousin told him about asylum in the

21   United States, and how he is related to his cousin.                 See Li Hua

22   Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006);


                                           3
1    Xiu Xia Lin, 534 F.3d at 165-67 & n.3.        Wang did not provide

2    compelling   explanations   for    these   inconsistencies.       See

3    Majidi, 430 F.3d at 80 (“A petitioner must do more than offer

4    a ‘plausible’ explanation for his inconsistent statements to

5    secure   relief;   ‘he   must   demonstrate   that    a    reasonable

6    fact-finder would be compelled to credit his testimony.’”

7    (quoting Zhou Yun Zhang v. U.S. INS, 386 F.3d 66, 76 (2d Cir.

8    2004))).

9        Having     questioned   Wang’s     credibility,       the   agency

10   reasonably relied further on his failure to rehabilitate his

11   claim with corroborating evidence.      “An applicant’s failure to

12   corroborate his or her testimony may bear on credibility,

13   because the absence of corroboration in general makes an

14   applicant unable to rehabilitate testimony that has already

15   been called into question.”       Biao Yang v. Gonzales, 496 F.3d

16   268, 273 (2d Cir. 2007).    The agency did not err in affording

17   limited weight to Wang’s mother’s letter because it was out of

18   date; in addition, the letter “was submitted by an interested

19   witness.”    See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013).

20   Moreover, her letter did not clarify or rehabilitate Wang’s

21   inconsistent testimony regarding how many times police had come

22   to her house looking for him.     Wang failed to submit statements


                                       4
1    from his three siblings despite their alleged knowledge of the

2    events underlying his asylum claim.

3        Given the demeanor, inconsistency, and lack of

4    corroboration findings, the agency’s adverse credibility

5    determination is supported by substantial evidence.     8 U.S.C.

6    § 1158(b)(1)(B)(iii).    That determination is dispositive of

7    Wang’s claims for asylum, withholding of removal, and CAT relief

8    because all three claims are based on the same factual

9    predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

10   2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of removal

13   that the Court previously granted in this petition is VACATED,

14   and any pending motion for a stay of removal in this petition

15   is DISMISSED as moot.    Any pending request for oral argument

16   in this petition is DENIED in accordance with Federal Rule of

17   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

18   34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk




                                     5